Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/098785 application filed 11/16/2020.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 4/16/2021 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/16/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over STARNES ET AL. (US 2944097) in view of HENSLEY ET AL. (US PG PUB 20170306244) and as evidence by KRISHNA ET AL. (WO2012134484; 10/2012) in their entirety.  Hereby referred to as STARNES, KRISHNA and HENSLEY.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-20:
STARNES teaches a process that involves a mixture of paraffin compounds, naphthenic compounds and/or aromatics; wherein at least 90 volume percent of the hydrocarbon fraction consists of aliphatic paraffin having 5 to 7 carbon atoms (col. 3 ln 13-16).  For example: branched 
STARNES does not explicitly teach hydrocarbons having greater than 13 carbons; however, HENSLEY does.  
HENSLEY teaches reactant concentrations and product yields resulting from conversion of a) 2,4,4-trimethyl-1-pentene, b) 2,3-dimethyl-1-butene and c) 2,3,3-trimethyl-1-butene (triptene) in pentadecane (para [0045]).  
HENSLEY further teaches in para [0109] the reaction of a C4-C9 linear and branched olefin and paraffin fuel to a distillate-range hydrocarbon fuel may be carried out in the presence of a solvent. A solvent may include at least one non-polar solvent. In other cases, a solvent may include at least one of an aprotic solvent, or mixtures thereof. Some examples of solvents that may be used in coupling process include nonane, pentadecane, ocatane, pentane, cyclopentane, hexane, cyclohexane, benzene, and/or toluene. However, the use of a solvent is optional.
HENSLEY further teaches in para [0004] one aspect is a catalyst including an alumino-silicate crystal structure and a first active metal deposited on a surface of the crystal structure. The catalyst has a content of total acid sites ranging from about 1000 .mu.mol/g to about 2500 .mu.mol/g and a ratio of Bronsted acid sites to Lewis acid sites ranging from about 0.1 to about 30.  Para [0006] teaches the first active metal of the catalyst may include at least one of copper, zinc, iron, gallium, lanthanum, and/or platinum. In some embodiments, the first active metal may be present at a weight percent ranging from about 0.1% to about 10%. In further embodiments, the 
STARNES does not explicitly state nickel is present; however, it is within the scope of STARNES from the disclosure taught above, and also as evident by KRISHNA on pg 19 ln 15-27, that the term "metal" or "active metal" as used herein means one or more metals in the elemental state or in some form such as sulfide, oxide and mixtures thereof. Therefore, the Group VIII metal utilized in the process of this invention can mean one or more of the metals in its elemental state or in some form such as the sulfide or oxide and mixtures thereof. Regardless of the state in which the metal component actually exists, the concentrations are computed as if they existed in the elemental state.  The Group VIII metal used in the dewaxing comprises platinum, palladium, and mixtures thereof. Optionally, other catalytically active metals such as molybdenum, nickel, vanadium, cobalt, tungsten, rhodium, ruthenium, zinc, iridium, gold, silver, osmium and mixtures thereof can be included in the hydrogenation component of the dewaxing catalyst. The amount of metal ranges 
Therefore, STARNES in combination with HENSLEY teachings it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations of claims 1-20, which includes the claim limitations of calculated ratios.
Again, KRISHNA is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771